OPINION ON REHEARING. McCulloch, C. J. It is very earnestly insisted by counsel for appellants that we were mistaken in saying that the evidence was legally sufficient to warrant the submission of the issue whether or not the well furnished by Lane & Bowler Company had the capacity to furnish 2,000 gallons of water per minute. It must be conceded that the testimony on this point is not clear and satisfactory, and we have re-examined it with care for the purpose of ascertaining whether or not a mistake was made in the original opinion on that question. Mr. Hollingshead, the sales manager for Lane & Bowler Company, was called as a witness by appellees, and he testified that in his opinion the well was capable of producing 2,000 gallons of water per minute. He was not asked as to his qualifications as an expert on the subject; nor was any'objection interposed to his giving his opinion as to the capacity of the well. On cross-examination he made a statement that tended, more or less, to qualify his former statement or, rather, to weaken the effect of it; but he did not withdraw the statement, and it was a question for the jury to determine what weight should be given to it. One of the appellees testified-that he was familiar with- wells of this kind, and that this well furnished 1,800 gallons per minute with the 60-horse-power motor that was used. There was other testimony to the effect that a motor of that capacity was insufficient and that a larger one would have pumped a greater quantity of water. This witness also testified that while the pump was bringing up water at the rate of 1,800 gallons per minute, there were no bubbles observable in the water. It appears from the testimony that when, a well is' pumped to full capacity bubbles will appear. Now, there was another witness introduced wdio testified as an expert, and he gave it as his .opinion that if the well was furnishing 1,800 gallons of water per minute with a 60-horsepower motor, and no bubbles appeared in the water, if 75-horsepower motor was used the well would have produced 2,000 gallons of water. He testified, on cross-examination, that he would not undertake to say what the capacity of this particular well was, but this did not weaken the force of his testimony as an expert concerning the additional amount of water that would have been furnished under those circumstances. Another witness, T. J. Cullar, testified that he worked for Lane & Bowler Company in driving this well, that he had had experience with such wells and that a well driven to the stratum reached in this well would furnish 2,000 gallons of water per minute. We can not say-that there is no testimony of a substantial nature tending to show that the well furnished by Lane & Bowler Company was of the capacity of 2,000 gallons per minute. This being true, the issue was properly submitted to the jury. We have considered the other questions raised on rehearing, but have reached the conclusion that our judgment on the former hearing was correct. The petition for rehearing is, therefore, denied.